Citation Nr: 1439268	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-48 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1986 through October 1989.  He died in March 2008.  The Appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in June 2008.

The issue of entitlement to Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C. 1151 has been raised by the record in the August 2014 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claim requires further development prior to adjudication on appeal.  At the time of the Veteran's death, the only condition that he was service-connected for was bilateral pes planus.  The Veteran's death certificate states that sepsis (overwhelming) caused the Veteran's death.  No contributory or underlying causes were reported.    

The appellant has contended that medications that the Veteran was taking for pain due to his pes planus (hydrocodone, oxycodone, Ultram, Motrin, and Tylenol) caused heart problems that lead to the Veteran's death.  

A review of the record reflects there may be outstanding treatment records.  Specifically, records obtained from Southeast Cardiology Clinic in March 2008 state that, "For complete details regarding this admission, I refer you to the dictated H&P.  We were asked to assess the patient regarding ischemic cardiomyopathy.  This patient was admitted with confusion, uncontrolled diabetes, and abdominal discomfort... We were asked to assess from a cardiovascular prospective."  In other words, these records indicate other treatment was being received by the Veteran from the Southeast Alabama Medical Center up to the time of his death.  Furthermore, the death certificate reflects the Veteran died while inpatient at Southeast Alabama Medical Center.  The claims file does not indicate that VA attempted to request the records for this period from the Southeast Alabama Medical Center.  These records may be highly probative to the appellant's claim as to the cause of the Veteran's death.  Therefore, reasonable efforts should be made to obtain the Veteran's treatment records from that facility.  See  38 C.F.R. § 3.159(c)(1).   

While on remand, the appellant should also be provided notice that is complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a corrective VCAA notice letter regarding her claim to reopen service connection for the cause of the Veteran's death pursuant to the decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

2. After attempting to obtain the appropriate release of information forms where necessary, procure all records corresponding to treatment of the Veteran at the Southeast Alabama Medical Center from 2007 through March 2008.  All such available reports should be associated with the claims folder.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3. After the above-referenced development has been completed, the AOJ should take any additional development action it deems proper with respect to the claim, including obtaining a VA medical opinion if deemed necessary.  When the development requested has been completed, the issue of entitlement to service connection for the cause of the Veteran's death should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



